Citation Nr: 1727245	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  08 02-003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

The Veteran served on active duty from July 1970 to September 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2007 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This claim was previously before the Board in February 2014 and July 2015, at which time it was remanded for additional development.  The claim is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that in its February 2014 and July 2015 remands, the AOJ was asked to schedule the Veteran for a VA Aid and Attendance examination.  Accordingly, the AOJ attempted to schedule the Veteran for the requested examinations.  The Veteran failed to report for the examinations scheduled.  However, this seems to stem from earlier experiences she had at the VA Medical Center at which such examinations had been routinely held in the past.  As they are now generally contract examinations outside of VA medical centers, (a fact the Veteran may not have known), and her representative indicated in a May 2017 "Appellant's Post-Remand Brief," that she is willing to report for an examination, another effort ought to be made to examine her.  

Any additional treatment records of the Veteran wants considered also should be sought.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to identify any additional records of treatment she wants considered in connection with this appeal.  These records should be sought.  

2. Schedule the Veteran for a VA Aid and Attendance examination. The examiner should address whether the Veteran's service connected disorder(s) result in disability (physical or mental) requiring the regular aid and attendance of another person to assist with activities of daily living such as dressing and undressing, keeping herself ordinarily clean and presentable; feeding; attending to the wants of nature; frequently adjusting of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; or protecting her from hazards or dangers incident to her daily environment. 

The examiner should also address whether the Veteran is bedridden, substantially confined to her home, or confined to a nursing home due to mental or physical incapacity as a result of her service connected disabilities. Any further specialized testing necessary to obtain such an opinion regarding this matter should be conducted. The medical opinions expressed should contain comprehensive rationale based on sound medical principles and facts.

3. Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


